           Case 2:20-cr-00003-APG-EJY Document 35 Filed 06/16/20 Page 1 of 3



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE: (702) 388-6336
     FAX: (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys of the United States
 7
                              UNITED STATES DISTRICT COURT
 8                                 DISTRICT OF NEVADA

 9    UNITED STATES OF AMERICA,                        2:20-cr-0003-APG-EJY

10                          Plaintiff,             Stipulation to Enlarge Motion Response
                                                   (first request)
11                vs.

12    RAMON AVENDANO-SOTO,

13                          Defendant.

14

15
               It is stipulated and agreed, by and between Nicholas A. Trutanich, United States
16
     Attorney; Kevin D. Schiff, Assistant United States Attorney, counsel for the United States
17
     of America and Raquel Lazo, Esq., counsel for defendant Avendano-Soto;
18
               That the Government’s deadline to respond to Defendant’s Motion to Suppress,
19
     ECF No. 27, currently due June 18, 2020, shall be extended two weeks to June 29, 2020.
20
     ///
21
     ///
22
     ///
23
     ///
24
     Any reply deadline shall also be extended accordingly.
     Case 2:20-cr-00003-APG-EJY Document 35 Filed 06/16/20 Page 2 of 3



 1
        DATED this 16th day of June, 2020.
 2
                                     NICHOLAS A. TRUTANICH
 3                                   United States Attorney

 4                                   /s/ Kevin Schiff
                                     Kevin D. Schiff
 5                                   Assistant United States Attorney

 6                                   /s/ Raquel Lazo
                                     Raquel Lazo, AFPD.
 7                                   Counsel for Defendant

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                    2
           Case 2:20-cr-00003-APG-EJY Document 35 Filed 06/16/20 Page 3 of 3



 1                           UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,                         2:20-cr-0003-APG-EJY
 3
                            Plaintiff,                  Order Pursuant to Stipulation of the
 4                                                      Parties
                 vs.
 5
      RAMON AVENDANO-SOTO,
 6
                           Defendant.
 7

 8
           Based on the pending Stipulation of counsel, and good cause appearing therefore,
 9
     the Court extends the deadline for the Government to respond to Defendant’s Motion to
10
     Suppress, ECF. No. 27 from June 18, 2020, until June 29, 2020. Any reply to the
11
     Government’s response shall be due July 6, 2020.
12

13
                                              IT IS SO ORDERED
14
                                              ________________________________
15                                            THE HONORABLE ELAYNA J. YOUCHAH
                                              UNITED STATES MAGISTRATE JUDGE
16
                                                      June 16, 2020
                                              DATED:________________________
17

18

19

20

21

22

23

24
                                              3
